DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1 - 16 in the reply filed on 05/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al US Publication No. 2017/0033867 in view of Wang US 2013/0259471.

Regarding claim 1 Robinson et al discloses of Fig. 1 – 4, of applicant’s an imager device (paragraph 0005 an RSSI circuit with a photodiode is an imager device), comprising: a pixel sensor configured to receive and convert incident radiation into a pixel signal (paragraph 0004 a photodiode is a pixel sensor configured to receive and convert incident radiation into a pixel signal); and a readout circuit configured to receive the pixel signal from the pixel sensor, generate a received signal strength indicator (RSSI) value based on the pixel signal, and generate a digital signal based on the RSSI value (paragraph 0004 an indicator signal is provided that is indicative of the optical power level of the incident light striking the photodiode. The indicator signal is typically referred to as a receiver signal strength indicator (RSSI) signal, and the signal is a digital signal. Known RSSI circuits exist for determining the optical power level of the incident light based on a measurement of the electrical current produced by the photodiode such that a RSSI readout circuit configured to receive the pixel signal from the photodiode pixel sensor, generate a received signal strength indicator (RSSI) value based on the photodiode pixel signal, and generate a digital signal based on the RSSI value);

Robinson et al discloses an RSSI readout circuit that indicates a digital RSSI output signal corresponding to the level of the incident light striking the photodiode but does not expressively disclose generate a digital signal based on the pixel signal;

Wang teaches a digital photodiode output signal. Wang teaches of Fig. 1 – 7, of applicant’s generate a digital signal based on the pixel signal (paragraph 0027 the electrical signal provided by the photodiode 222 to form a digital signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Robinson et al in a manner similar to Wang. Doing so would result improving Robinson et al invention in a similar way as Wang – namely the ability to provide a digital photodiode output signal, in Wang invention, to the RSSI readout circuit in Robinson et al invention.

Regarding claim 16 of the combination of Robinson et al in view of Wang, Robinson et al further discloses of applicant’s wherein the incident radiation is visible wavelength radiation (paragraph 0004 incident light striking the photodiode is incident radiation is visible wavelength radiation), infrared radiation, or non-visible wavelength radiation.

Allowable Subject Matter

Claims 2 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696